                            THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION
                                                    !
     UNITED STATES OF AMERICA,
     !
                                     Plaintiff,
     !
                             v.                            CASE NO: 3:18-CR-78

     GEORGE ROBERT EVERHART,
     !
                                     Defendant.
     !
                       DEFENDANT’S SENTENCING MEMORANDUM
                                                    !
     Defendant, GEORGE R. EVERHART, through counsel, respectfully files the following

     sentencing memorandum to aid the Court’s review of the Rule 11(c)(1)(C) Plea

     Agreement reached by the parties. For the reasons set forth below, Mr. Everhart

     respectfully submits that a sentence of 262 months (over 21 years) in prison is more than

     adequate to satisfy the sentencing factors set forth in 18 U.S.C. § 3553(a). Mr. Everhart

     thus urges the Court to impose the sentence set forth in the Plea Agreement.

                                                  FACTS

             The essential facts related to sentencing (with certain exceptions discussed in

     Doc. 116) are contained in the Presentence Investigation Report (PSIR) (Doc. 111). Mr.

     Everhart was arrested on June 21, 2018 and has been in continuous federal custody since

     that time. Mr. Everhart has entered a guilty plea for an agreed sentence and has

     demonstrated acceptance of responsibility for the offense and assisted authorities in the

     investigation or prosecution of the misconduct by timely notifying authorities of his

     intention to enter a plea of guilty.


                                      1
Case 3:18-cr-00078-TAV-HBG Document 119 Filed 01/21/20 Page 1 of 5 PageID #: 1347
             The parties agree that an sentence of 262 months of incarceration (almost 22

     years) is appropriate in this case. Prior to the present offense, Mr. Everhart’s criminal

     history consisted of a single misdemeanor charge that was dismissed. (Doc. 111). The

     parties agree that there is no other criminal conduct by Mr. Everhart and that his total

     criminal history score is zero, giving him a criminal history category of I. Id.

             Mr. Everhart was born on August 19, 1988 in Knoxville, Tennessee. His parents

     were both well-respected law enforcement officers prior to their retirement. Although

     Mr. Everhart enjoyed a loving relationship with his parents, his childhood was marked by

     trauma as he was molested by his sister between the ages of 8 and 13 years old. (Doc.

     111).

             Mr. Everhart is not in poor health and although he does not evince a substance

     abuse problem, he would likely benefit from counseling and programs to help him cope

     with the trauma of being a survivor of sexual abuse.

             Mr. Everhart bettered himself through education, graduating from high school and

     from the law enforcement academy at Walter’s State. Id. Although he changed jobs with

     some frequency, Mr. Everhart maintained consistent and gainful employment. Id.

                                       LEGAL STANDARD

             It is by now axiomatic that while the court is required to consider the Sentencing

     Guidelines in sentencing a defendant, it is not bound by them. United States v. Booker,

     543 U.S. 220, 264 (2005); Rita v. United States, 551 U.S. 338, 351 (2007) (a district

     court should begin sentencing proceedings by carefully calculating the applicable

     Guidelines range); Gall v. United States, 552 U.S. 38, 49 (2007) (“As a matter of

                                                   !2

Case 3:18-cr-00078-TAV-HBG Document 119 Filed 01/21/20 Page 2 of 5 PageID #: 1348
     administration and to secure nationwide consistency, the Guidelines should be the starting

     point and the initial benchmark.”). Thus, while the Guidelines are the starting point, the

     court “must consider all factors set forth in [18 U.S.C.] § 3553(a) to guide its discretion at

     sentencing.” Peugh v. United States, 569 U.S. 530, 536 (2013). Indeed, “[a] district

     court commits a significant and reversible procedural error by `failing to calculate (or

     improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

     failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

     facts, or failing to adequately explain the chosen sentence.'" United States v. Gapinski,

     561 F.3d 467, 473 (6th Cir. 2009), quoting Gall, 552 U.S. at 51.

            The Supreme Court has held that “[t]he Guidelines are not only not mandatory on

     sentencing courts, they are also not to be presumed reasonable.” Nelson v. United States,

     555 U.S. 350, 352 (2009); see also Kimbrough v. United States, 552 U.S. 85, 101 (2007).

     Accordingly, the court must make an “independent determination of what sentence is

     sufficient, but not greater than necessary, to comply with the purposes of § 3553(a) —

     taking into account the advisory Guidelines range, the relevant § 3553(a) factors, and any

     other non frivolous arguments presented in support of a particular sentence.” U.S. v.

     Wilms, 495 F. 3d 277, 282 (6th Cir. 2007) (emphasis in the original). The parties agree

     that a sentence of 262 months is appropriate and Mr. Everhart urges the court to ratify the

     parties’ agreement.

                                            ARGUMENT

            As noted above, the federal sentencing statute requires that the court tailor an

     individualized sentence that is “sufficient but not greater than necessary” to comply with

                                                   !3

Case 3:18-cr-00078-TAV-HBG Document 119 Filed 01/21/20 Page 3 of 5 PageID #: 1349
     the purposes of 18 U.S.C. § 3553(a) and that the court consider the relevant § 3553(a)

     factors in determining the sentence to be imposed.

             As explained in Mr. Everhart’s Objections to the PSIR (Doc. 116), Mr. Everhart

     may have made unfortunate statements over the jail phone to his parents, but these

     statements were the ephemera of the moment and not reflective of Mr. Everhart’s true

     feelings or intentions. (Doc. 116). Mr. Everhart has accepted responsibility by agreeing to

     a sentence in excess of 21 years and giving up substantial Fourth Amendment issues.

     Additionally, the Supreme Court has held that a defendant’s privilege against self

     incrimination1 is not waived by the entry of a plea or the plea colloquy and that the court

     may not draw an adverse inference from the defendant’s failure to admit to the offense.

     Mitchell v. United States, 526 US 314 (1999).

             Prior to this offense, Mr. Everhart had only a single misdemeanor criminal charge

     for reckless driving, which was dismissed. (Doc. 111). Mr. Everhart pursued an education

     and maintained consistent and productive employment. He was a loving son to his

     parents. As a survivor of sexual abuse, Mr. Everhart will benefit from the programs and

     counseling available through the Bureau of Prisons. While Mr. Everhart has fully

     acknowledged his wrongful conduct and comes before the Court to accept the

     consequences, the circumstances described above warrant the Court’s consideration.

     Because of the length of the sentence, his employment history, lack of criminal history,

     family ties and the fact he will receive mental health treatment while in prison, the agreed


     1It would be counsel’s practice to advise Mr. Everhart to stipulate to a factual basis for the
     offense, but not to admit to it, given that the court could theoretically reject the plea, which would
     put Mr. Everhart in the position of going to trial.
                                                       !4

Case 3:18-cr-00078-TAV-HBG Document 119 Filed 01/21/20 Page 4 of 5 PageID #: 1350
     sentence is sufficient but not greater than necessary to comply with the purposes of the

     Act.

                                           CONCLUSION

     Recognizing the damage to the victims and having made serious and aberrant errors in

     judgment, in the conduct of his life and most seriously in his treatment of others, for

     which he seeks to atone, Mr. Everhart recognized it was consistent with the values by

     which he has tried to lead his life to take responsibility for his actions and to enter a plea

     of guilty to try to set things right. For the reasons set forth above, we respectfully request

     that the Court accept the parties’ agreement.

     Respectfully submitted this the 21st day of January, 2020.

     !
                                                                          /s/ T. Scott Jones_______
                                                                          T. Scott Jones
                                                                          BANKS & JONES
                                                                          2125 Middlebrook Pike
                                                                          Knoxville, TN 37921
                                                                          865-546-2141
                                                                          !Counsel for Defendant
                                    CERTIFICATE OF SERVICE
                                                      !
     I, T. Scott Jones, counsel for Defendant hereby certify that on January 21, 2020, I served
     a copy of the foregoing pleading or document through CM/ECF which will serve all
     counsel of record.

                                                            Respectfully submitted,

     !
                                                            _/s/T. Scott Jones____________




                                                     !5

Case 3:18-cr-00078-TAV-HBG Document 119 Filed 01/21/20 Page 5 of 5 PageID #: 1351
